Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/22 has been entered.  Claims 5, 11, 13, 14, 16 are cancelled. Claims 1-4, 6-10, 12, 15, 17-24 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee Albert Du on July 13, 2022.  The application has been amended as follows: 

Please replace the claim set dated 2/10/22 with the following set:
--1. (Previously Presented) A method, comprising:
determining, by a computer device, initial locations of products in a repository;
determining, by the computer device, an initial arrangement of the products based on the initial locations;
determining in real-time, by the computer device, current locations of the products in the repository, wherein the determining the current locations of the products is performed using data from: (i) plural fixed-location sensors in the repository; and (ii) plural product sensors attached to respective ones of the products;
determining in real-time, by the computer device and based on the initial locations and the current locations, that one of the products is moved away from its home location;
determining in real-time, by the computer device and based on the determining the one of the products is moved away from its home location, that the one of the products is misplaced based on predefined conditions being satisfied; and
generating, by the computer device, an alert based on the determining the one of the products is misplaced,
wherein the determining the one of the products is misplaced comprises:
determining the one of the products is away from its home location for more than a first threshold amount of time;
determining a count of other ones of the products for which a relative distance to the one of the products has changed, and determining the count of other ones of the products for which a relative distance to the one of the products exceeds a threshold count value; 
determining the one of the products is at a current location different from the initial location and is not moving for a second threshold amount of time in the repository; and
determining the one of the products has not been sold.

2. (Previously Presented) The method of claim 1 wherein the determining the current locations of the products comprises obtaining data from plural fixed-location sensors in the repository, further comprising determining an absolute arrangement of the products in the repository relative to the repository from the data from plural fixed-location sensors in the repository.

3. (Previously Presented) The method of claim 1 wherein the determining the current locations of the products comprises obtaining the data from the plural product sensors attached to respective ones of the products, further comprising determining a relative arrangement of the products relative to the location of other products in the repository from the data from plural product sensors attached to respective ones of the products.

4. (Previously Presented) The method of claim 1 wherein the determining the current locations of the products comprises: 
obtaining the data from: (i) the plural fixed-location sensors in the repository; and (ii) the plural product sensors attached to respective ones of the products; and
triangulating the current locations using data from the plural product sensors attached to respective ones of the products.

5. (Canceled) .

6. (Original) The method of claim 1, wherein the alert is transmitted to a user device and causes the user device to display:
an identifier of the one of the products; and
the current location of the one of the products.

7. (Previously Presented) The method of claim 1, further comprising, for each of the respective products, determining an initial visibility of the respective product in the repository based on:
a relative location of the respective product in the store with respect to a rack the respective product is placed in;
other ones of the products within the rack;
a size of the respective product;
a size of the other ones of the products within the rack;
locations of fixed-location sensors within the repository;
relative locations of other ones of the products in the rack; and
an initial estimate of visibility of the respective product.

8. (Previously Presented) The method of claim 7, further comprising:
determining another one of the products is moved to a new location relative to its initial location;
determining neighboring products of the another one of the products; and
determining current visibility for the another one of the products and the neighboring products based on the initial visibility and the new location, wherein the determining current visibility includes determining if a smaller product is behind a larger product.

9. (Currently Amended) A computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer device to cause the computer device to:
determine initial locations of products in a repository;
determine an initial arrangement of the products based on the initial locations wherein the determining an initial arrangement of the products includes communicating the locations of the products with plural fixed-location sensors and communicating a location of a product of the products, the locations of all other products of the products, and a Euclidean distance between the location of the product and the locations of all the other products and a Euclidean distance between the location of the products and the plural fixed-location sensors, to each plural product sensors;
determine current locations of the products in the repository using data from: (i) the plural fixed-location sensors in the repository; and (ii) the plural product sensors attached to respective ones of the products;
determine, based on the initial locations and the current locations, that one of the products is moved away from its home location;
determine, based on the determining the one of the products is moved away from its home location and based on predefined conditions being satisfied, that the one of the products is misplaced; and
generate an alert based on the determining the one of the products is misplaced,
wherein the determining the one of the products is misplaced comprises:
determining the one of the products is away from its home location for more than a threshold amount of time;
determining a count of other ones of the products for which a relative distance to the one of the products has changed, and determining the count exceeds a threshold count value; and
determining the one of the products has not been sold, and
wherein the program instructions cause the computer device to, for each of the respective products, determine an initial visibility of the respective product in the repository based on:
a relative location of the respective product in the store with respect to a rack the respective product is placed in;
other ones of the products within the rack;
a size of the respective product;
a size of the other ones of the products within the rack;
relative locations of other ones of the products in the rack; and
an initial estimate of visibility of the respective product,
wherein the program instructions cause the computer device to:
determine another one of the products is moved to a new location relative to its initial location;
determine neighboring products of the another one of the products; and
determine current visibility for the another one of the products and the neighboring products based on the initial visibility and the new location.

10. (Previously Presented) The computer program product of claim 9, wherein the determining the current locations of the products comprises: 
obtaining the data from: (i) the plural fixed-location sensors in the repository; and (ii) the plural product sensors attached to respective ones of the products; and
triangulating using data from the plural fixed-location sensors in the repository and the plural product sensors attached to respective ones of the products.

11. (Canceled) .

12. (Original) The computer program product of claim 9, wherein the alert is transmitted to a user device and causes the user device to display:
an identifier of the one of the products; and
the current location of the one of the products.

13. (Canceled) .

14. (Canceled) .

15. (Currently Amended) A system, comprising:
a processor, a computer readable memory, and a computer readable storage medium;
program instructions to determine initial locations of products in a repository, including an initial location of one of the products, wherein the initial location of the one of the products is defined by coordinates relative to a local coordinate system of the repository;
program instructions to determine an initial arrangement of the products based on the initial locations;
program instructions to determine current locations of the products in the repository, including a current location of the one of the products, wherein the determining the current locations of the products is performed using data from: (i) plural fixed-location sensors in the repository; and (ii) plural product sensors attached to respective ones of the products, wherein the current locations of the products are additionally based on sensor coordinates of the plural fixed-location sensors and the plural product sensors;
program instructions to determine, based on comparing the initial location of the one of the products to the current location of the one of the products, that the one of the products is moved away from its home location;
program instructions to timestamp the determination that the one of the products is moved away from its home location;
program instructions to determine, based on the determining the one of the products is moved away from its home location and based on predefined conditions being satisfied, that the one of the products is misplaced; and
program instructions to generate an alert based on the determining the one of the products is misplaced,
wherein the determining the one of the products is misplaced comprises:
determining the one of the products is away from its home location for more than a threshold amount of time;
determining a count of other ones of the products for which a relative distance to the one of the products has changed, and determining the count exceeds a threshold count value; and
determining the one of the products has not been sold, and
wherein the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory.

16. (Canceled) .

17. (Currently Amended) The system of claim 15, further comprising program instructions to determine: (i) another count of other ones of the products for which a relative distance to the one of the products has not changed
wherein the
determining the one of the products is away from its home location for more than a threshold amount of time[[,]] based on comparing the current time and the timestamp on the determination that the one of the products is moved away from its home location



18. (Original) The system of claim 15, wherein the alert is transmitted to a user device and causes the user device to display:
an identifier of the one of the products; and
the current location of the one of the products.

19. (Original) The system of claim 15, further comprising program instructions to, for each of the respective products, determine an initial visibility of the respective product in the repository based on:
a relative location of the respective product in the store with respect to a rack the respective product is placed in;
other ones of the products within the rack;
a size of the respective product;
a size of the other ones of the products within the rack;
relative locations of other ones of the products in the rack; and
an initial estimate of visibility of the respective product.

20. (Previously Presented) The system of claim 19, further comprising program instructions to:
determine in real-time another one of the products is moved to a new location relative to its initial location;
determine in real-time neighboring products of the another one of the products; [[and]]
determine in real-time current visibility for the another one of the products and the neighboring products based on the initial visibility, occlusion to the initial visibility, and the new location, wherein the occlusion to the initial visibility is determined from the defined projection geometry and the initial visibility;
compare the current visibility of the another one of the products and a threshold visibility; and
generate an alert when the current visibility of the another one of the products is less than the threshold visibility.

21. (Previously Presented) The system of claim 15, wherein:
each respective one of the plural product sensors stores an identifier that defines the respective product to which the respective one of the plural product sensor is attached; and
each respective one of the plural product sensors is an image sensor.

22. (Previously Presented) The system of claim 15, wherein:
each respective one of the plural product sensors stores an identifier that defines the respective product to which the respective one of the plural product sensor is attached; and
each respective one of the plural product sensors is a proximity sensor.

23. (Previously Presented) The system of claim 15, wherein:
each respective one of the plural product sensors stores an identifier that defines the respective product to which the respective one of the plural product sensor is attached; and
each respective one of the plural product sensors is a motion detection sensor.

24. (Previously Presented) The system of claim 15, wherein:
each respective one of the plural product sensors stores an identifier that defines the respective product to which the respective one of the plural product sensor is attached; and
each respective one of the plural product sensors is an ultrasonic sensor.
--

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The Examiner is in agreement with arguments submitted by Applicant on 2/10/22, specifically pages 5-11.  Applicant’s arguments, in further view of the Examiner’s amendments above, render the claims novel and unobvious.  Therefore, the Examiner is allowing the case. 

A Non Patent Literature search was conducted and no relevant art was found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUNA CHAMPAGNE/
Primary Examiner, Art Unit 3627 
July 13, 2022